United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                       IN THE UNITED STATES COURT OF APPEALS
                                                                                       January 10, 2006
                                FOR THE FIFTH CIRCUIT
                                                                                    Charles R. Fulbruge III
                                                                                            Clerk
                                           No. 04-51029
                                         Summary Calendar



REYNALDO FUENTES,

                                                                                  Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                                                                Defendant-Appellee.


                                      ______________________________

                           Appeal from the United States District Court
                                for the Western District of Texas
                                        No. 1:03-CV-729
                                     ______________________________

Before BARKSDALE, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

         Reynaldo Fuentes appeals the district court’s judgment affirming the determination of the

Commissioner of Social Security that he is not disabled within the meaning of the Social Security Act.

We affirm.




*
 Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and
is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                                  1
       This court’s review o f the decision of the administrative law judge (“ALJ”) “is limited to

determining whether that decision is supported by substantial evidence and whether the proper legal

standards were applied.” Ripley v. Chater, 67 F.3d 552, 555 (5th Cir. 1995). If substantial evidence

supports the ALJ’s findings, the ALJ’s decision must be affirmed. Martinez v. Chater, 64 F.3d 172,

173 (5th Cir. 1995). “Substantial evidence is something more than a scintilla but less than a

preponderance.” Carey v. Apfel, 230 F.3d 131, 135 (5th Cir. 2000). In applying this standard, this

court may not reweigh the evidence or substitute its judgment for that of the ALJ. Apfel, 230 F.3d

at 135; Ripley, 67 F.3d at 555. Conflicts in evidence are for the ALJ to resolve. Apfel, 230 F.3d at

135.

       We find that the ALJ correctly applied the proper legal standards in evaluating the medical

evidence; in assessing Fuentes’s credibility with regard to his alleged disability, including reports of

pain; and in determining Fuentes’s residual functional capacity. Further, the record shows that

substantial evidence supports the ALJ’s determination that Fuentes at no time was disabled within

the meaning of the Social Security Act. Additionally, Fuentes’s case is not of the type which requires

the ALJ to make a separat e, specific finding that Fuentes is able to maintain employment over a

significant period of time. See Watson v. Barnhart, 288 F.3d 212 (5th Cir. 2002). Fuentes has

presented no evidence that his condition “waxes and wanes” in such a manner as to be inadequately

taken into account in the ALJ’s determination of residual functional capacity. See Frank v. Barnhart,

326 F.3d 618, 619–20 (5th Cir. 2003).

AFFIRMED.




                                                   2